



Exhibit 10.2




AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (“Agreement”) is dated as of May 19, 2017, between
Enstar Group Limited, a Bermuda corporation (“Company”), and Orla M. Gregory
(“Executive”) and amends and restates in its entirety all previous Employment
Agreements between Company and Executive.


BACKGROUND


Company desires to continue to employ Executive, and Executive desires to
continue to be an employee of Company, on the terms and conditions contained in
this Agreement.


NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and intending to be legally bound hereby, the parties hereto
agree as follows:


TERMS


1.    CAPACITY AND DUTIES


1.1    Employment; Acceptance of Employment. Company hereby employs Executive
and Executive hereby agrees to continue employment by Company for the period and
upon the terms and conditions hereinafter set forth. Effective on the date
hereof, this Agreement amends and restates the Employment Agreement between
Company and Executive, dated as of August 18, 2015, in its entirety, and the
rights and obligations of each party shall be governed entirely by this
Agreement from May 19, 2017 (the “Commencement Date”).


1.2    Capacity and Duties.


(a)    Executive shall serve as Chief Operating Officer of Company. Executive
shall perform such duties and shall have such authority consistent with her
position as may from time to time be specified by the Chief Executive Officer of
Company, acting reasonably. Executive shall report directly to the Chief
Executive Officer of Company and her principal place of business shall be
Company’s office in Bermuda. It is recognised that extensive travel may be
necessary or appropriate in connection with the performance of Executive’s
duties hereunder and in particular that certain actions required to be taken to
satisfactorily dispose of the duties hereunder must be taken in Bermuda.


(b)    Executive shall devote her full working time and energy, skill and best
efforts during her working hours to the performance of her duties hereunder, in
a manner that will comply with Company’s rules and policies and will faithfully
and diligently further the business and interests of Company.


(c)    During the Term (as hereinafter defined), Executive shall not be employed
by or participate or engage in or in any manner be a part of the management or
operation of any business enterprise other than Company without the prior
written consent of the Board of Directors of the Company, which consent shall
not be unreasonably withheld or delayed. Notwithstanding anything herein to the
contrary, nothing shall preclude Executive from (i) serving on the boards of
directors of a reasonable number of other companies or corporations or the
boards of a reasonable number of trade associations and/or charitable
organizations, provided the Company’s written consent is obtained prior to
accepting such position, (ii) engaging in charitable, community and other
business affairs, and (iii) managing her personal investments and affairs,
provided that such activities do not materially interfere with the proper
performance of her responsibilities and duties hereunder.


2.    TERM OF EMPLOYMENT


2.1    Term. The term of Executive’s employment hereunder shall be three years
commencing on the date hereof, as further extended or unless sooner terminated
in accordance with the other provisions hereof (the “Term”).


2.2    Continuous Employment. The Executive’s period of continuous employment
with the Company commenced on October 13, 2003.


1

--------------------------------------------------------------------------------







3.    COMPENSATION


3.1    Basic Compensation. As compensation for Executive’s services during the
first twelve months of the Term, Company shall pay to Executive a salary at the
annual rate of $1,122,000 payable in periodic installments in accordance with
Company’s regular payroll practices in effect from time to time. For each
subsequent twelve-month period of Executive’s employment hereunder, Executive’s
salary shall be in the amount of her initial annual salary with such increases,
as may be established by the Compensation Committee of the Board of Directors of
Company in its discretion. Once increased, Executive’s Base Salary cannot be
decreased without the written consent of Executive. Executive’s annual salary,
as determined in accordance with this Section 3.1, is hereinafter referred to as
her “Base Salary.”


3.2    Performance Bonus. Executive shall, following the completion of each
fiscal year of Company during the Term, be eligible for a performance bonus in
accordance with Company’s performance bonus plan. Executive shall also be
eligible for additional equity and other incentive awards, at a level
commensurate with her position and in accordance with the policies and practices
of the Company.


3.3    Employee Benefits. During the Term, Executive shall be entitled to
participate in such of Company’s employee benefit plans and benefit programs, as
may from time to time be provided by Company. In addition, during the Term,
Executive shall be entitled to the following:


(a)    a life insurance policy in the amount of five times the Executive’s Base
Salary, provided that Executive assists Company in the procurement of such
policy (including, without limitation, submitting to any required physical
examinations and completing accurately to the best of Executive’s knowledge any
applicable applications and or questionnaires);


(b)    fully comprehensive medical and dental coverage on a worldwide basis for
the Executive, her spouse and dependents and an annual medical examination for
same;


(c)    long term disability coverage, including coverage for serious illness,
and full compensation paid by Company during the period up to and until
Executive begins receiving benefits under such long term disability plan. In the
event that the generally applicable group long-term disability plan contains a
limitation on benefits that would result in Executive’s being entitled to
benefit payments under such plan which are less than 50% of her Base Salary,
Company shall provide Executive with an individual disability policy paying a
benefit amount that, when coupled with the group policy benefit payable, would
provide Executive with aggregate benefits in connection with her long-term
disability equal to 50% of Base Salary (provided that, if an individual policy
cannot be obtained for such amount on commercially reasonable rates and on
commercially reasonable terms, Company shall provide Executive with a policy
providing for the greatest amount of individual coverage that is available on
such standard terms and rates). Provision of any individual disability policy
will also be contingent upon Executive being able to be insured at commercially
reasonable rates and on commercially reasonable terms and upon Executive
assisting Company in the procurement of such policy (including, without
limitation, submitting to any required physical examinations and completing
accurately to the best of Executive’s knowledge any applicable applications and
or questionnaires); and


(d)    annual payment from the Company of an amount equal to 10% of Executive’s
Base Salary towards Executive’s own pension plan (anticipated to be paid on or
before April 1st in respect of the preceding calendar year).


3.4    Vacation. During the Term, Executive shall be entitled to a paid vacation
of 30 days per year in each year of the Term together with the usual public
holidays.


3.5    Expense Reimbursement. Company shall reimburse Executive for all
reasonable out-of-pocket expenses incurred by her in connection with the
performance of her duties hereunder in accordance with its regular reimbursement
policies as in effect from time to time.


4.    TERMINATION OF EMPLOYMENT


4.1    Death of Executive. If Executive dies during the Term, and for the year
in which Executive dies, Company achieves the performance goals established in
accordance with any incentive plan in which Executive


2

--------------------------------------------------------------------------------





participates, Company shall pay Executive’s estate an amount equal to the bonus
that Executive would have received had she been employed by Company for the full
year, multiplied by a fraction, the numerator of which is the number of calendar
days Executive was employed in such year and the denominator of which is 365. In
addition, Executive’s spouse and dependents (if any) shall be entitled for a
period of 24 months, to continue to receive medical benefits coverage (as
described in Section 3.3) at Company’s expense if and to the extent Company was
paying for such benefits for Executive’s spouse and dependents at the time of
Executive’s death.


4.2    Disability. If Executive is or has been materially unable for any reason
to perform her duties hereunder for 120 days during any period of 150
consecutive days, Company shall have the right to terminate Executive’s
employment upon 30 days’ prior written notice to Executive at any time during
the continuation of such inability, in which event Company shall thereafter be
obligated to continue to pay Executive’s Base Salary for a period of 24 months,
periodically in accordance with Company’s regular payroll practices and, within
30 days of such notice, shall pay any other amounts (including salary, bonuses,
expense reimbursement, etc.) that have been fully earned by, but not yet paid
to, Executive under this Agreement as of the date of such termination. The
amount of payments to Executive under disability insurance policies paid for by
Company shall be credited against and shall reduce the Base Salary otherwise
payable by Company following termination of employment. If, for the year in
which Executive’s employment is terminated pursuant to this Section, Company
achieves the performance goals established in accordance with any incentive plan
in which Executive participates, Company shall pay Executive an amount equal to
the bonus that Executive would have received had she been employed by Company
for the full year, multiplied by a fraction, the numerator of which is the
number of calendar days Executive was employed in such year and the denominator
of which is 365. Executive shall be entitled to continue to receive at Company’s
expense medical benefits coverage (as described in Section 3.3) for Executive
and Executive’s spouse and dependents (if any) if and to the extent Company was
paying for such benefits to Executive and Executive’s spouse and dependents at
the time of such termination, until the earlier of: (1) a period of 24 months
from the date Executive is terminated pursuant to this Section 4.2, or (2) the
date Executive begins new employment at an organization offering a comprehensive
major medical health plan for Executive and Executive’s spouse and dependents
(regardless of payment policies in effect at such organization).


4.3    Termination for Cause. Executive’s employment hereunder shall terminate
immediately upon notice that the Board of Directors of Company is terminating
Executive for Cause (as defined herein), in which event Company shall not
thereafter be obligated to make any further payments hereunder other than
amounts (including salary and expense reimbursement) that have been fully earned
by, but not yet paid to, Executive under this Agreement as of the date of such
termination. “Cause” shall mean (a) fraud or dishonesty in connection with
Executive’s employment that results in a material injury to Company, (b)
conviction of any felony or crime involving fraud or misrepresentation or (c)
after Executive has received written notice of the specific material and
continuing failure of Executive to perform her duties hereunder (other than by
reason of death or disability) and has failed to cure such failure within 30
days of receipt of the notice, or (d) material and continuing failure to follow
reasonable and lawful instructions of the Board of Directors after Executive has
received prior written notice of the specific material and continuing failure to
follow such instructions and has failed to cure such failure within 30 days of
receipt of the notice.


4.4    Termination without Cause or for Good Reason.


(a)    If (1) Executive’s employment is terminated by Company for any reason
other than Cause, the death or disability of Executive, or at the natural end of
the then-current Term following the provision of due notice pursuant to Section
2.1, or (2) Executive’s employment is terminated by Executive for Good Reason
(as defined herein):


(i)    Company shall pay Executive any amounts (including salary, bonuses,
expense reimbursement, etc.) that have been fully earned by, but not yet paid
to, Executive under this Agreement as of the date of such termination, together
with any payment in lieu of accrued but untaken holiday;


(ii)    Company shall pay Executive a lump sum amount equal to two times the
Base Salary payable to her as of the date of such termination;


(iii)    Executive shall be entitled to continue to receive at Company’s expense
medical benefits coverage (as described in Section 3.3) for Executive and
Executive’s spouse and dependents (if any) if and to the extent Company was
paying for such benefits to Executive and Executive’s spouse and dependents at
the time of such termination until the earlier of: (A) a period of 24 months
from the date Executive is terminated


3

--------------------------------------------------------------------------------





pursuant to this Section 4.4, or (B) the date Executive begins new employment at
an organization offering a comprehensive major medical health plan for Executive
and Executive’s spouse and dependents (regardless of payment policies in effect
at such organization);


(iv)    Anything to the contrary in any other agreement or document
notwithstanding, each outstanding equity incentive award granted to Executive
before, on or within three years after the Commencement Date shall become
immediately vested and exercisable on the date of such termination; and


(v)    In addition, if, for the year in which Executive is terminated, Company
achieves the performance goals established in accordance with any incentive plan
in which Executive participates, Company shall pay an amount equal to the bonus
that Executive would have received had she been employed by Company for the full
year.


(b)    Upon making the payments described in this Section 4.4, Company shall
have no further obligation to Executive under this Agreement. To the extent that
the payments to be made under this Section 4.4 are damages (which is not
admitted), Company and Executive agree that the terms of this Section 4.4
represent a genuine pre-estimate of the loss to the Executive that would arise
on termination of employment hereunder in the circumstances described and does
not constitute a penalty. Company waives any requirement on Executive to
mitigate her losses in respect of such termination.


(c)    “Good Reason” shall mean the following:


(i)    material breach of Company’s obligations hereunder, provided that
Executive shall have given written notice thereof to Company, and Company shall
have failed to remedy the breach within 30 days;


(ii)    the relocation of Executive’s principal business office outside of
Bermuda without the Executive’s prior agreement; or


(iii)    any material reduction in Executive’s duties or authority.


4.5    Change in Control.


(a)    If, during the Term, there should be a Change of Control (as defined
herein), and within 1 year thereafter either (i) Executive’s employment should
be terminated for any reason other than for Cause or (ii) Executive terminates
her employment for Good Reason (as defined in Section 4.4):


(i)    Company shall pay Executive any amounts (including salary, bonuses,
expense reimbursement, etc.) that have been fully earned by, but not yet paid
to, Executive under this Agreement as of the date of such termination, together
with any payment in lieu of accrued but untaken holiday;


(ii)    Company shall pay Executive a lump sum amount equal to two times
Executive’s Base Salary as of the date of such termination;


(iii)    Executive shall be entitled to continue to receive at Company’s expense
medical benefits coverage (as described in Section 3.3) for Executive and
Executive’s spouse and dependents (if any) if and to the extent Company was
paying for such benefits to Executive and Executive’s spouse and dependents at
the time of such termination until the earlier of: (A) a period of 24 months
from the date Executive is terminated in a manner subject to this Section 4.5,
or (B) the date Executive begins new employment at an organization offering a
comprehensive major medical health plan for Executive and Executive’s spouse and
dependents (regardless of payment policies in effect at such organization);


(iv)    Anything to the contrary in any other agreement or document
notwithstanding, each outstanding equity incentive award granted to Executive
before, on or after the date hereof shall become immediately vested and
exercisable on the date of such termination; and


(v)    In addition, if, for the year in which Executive is terminated, Company
achieves the performance goals established in accordance with any incentive plan
in which Executive participates, Company shall pay an amount equal to the bonus
that Executive would have received had she been employed by Company for the full
year.


4

--------------------------------------------------------------------------------







(b)    Upon making the payments described in this Section 4.5, Company shall
have no further obligation to Executive under this Agreement. To the extent that
the payments to be made under this Section 4.5 are damages (which is not
admitted), Company and Executive agree that the terms of this Section 4.5
represent a genuine pre-estimate of the loss to the Executive that would arise
on termination of employment hereunder in the circumstances described and does
not constitute a penalty. Company waives any requirement on Executive to
mitigate her losses in respect of such termination.


(c)    A “Change in Control” of Company shall mean:


(i)    the acquisition by any person, entity or “group” required to file a
Schedule 13D or Schedule 14D-1 under the United States Securities Exchange Act
of 1934 (the “1934 Act”) (excluding, for this purpose, Company, its
subsidiaries, any employee benefit plan of Company or its subsidiaries which
acquires ownership of voting securities of Company, and any group that includes
Executive) of beneficial ownership (within the meaning of Rule 13d-3 under the
1934 Act) of 50% or more of either the then outstanding ordinary shares or the
combined voting power of Company’s then outstanding voting securities entitled
to vote generally in the election of directors;


(ii)    the election or appointment to the Board of Directors of Company, or
resignation of or removal from the Board, of directors with the result that the
individuals who as of the date hereof constituted the Board (the “Incumbent
Board”) no longer constitute at least a majority of the Board, provided that any
person who becomes a director subsequent to the date hereof whose appointment,
election, or nomination for election by Company’s shareholders, was approved by
a vote of at least a majority of the Incumbent Board (other than an appointment,
election or nomination of an individual whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of the directors of Company) shall be, for purposes of this Agreement,
considered as though such person were a member of the Incumbent Board; or


(iii)    consummation of: (i) a reorganization, merger or consolidation by
reason of which persons who were the shareholders of Company immediately prior
to such reorganization, merger or consolidation do not, immediately thereafter,
own more than 50% of the combined voting power of the reorganized, merged or
consolidated company’s then outstanding voting securities entitled to vote
generally in the election of directors, or (ii) a liquidation or dissolution of
Company or the sale, transfer, lease or other disposition of all or
substantially all of the undertaking or assets of Company (whether such assets
are held directly or indirectly).


4.6    Execution of Release. In the event Executive’s employment is terminated
pursuant to Sections 4.2, 4.4, or 4.5, it shall be a condition precedent of
receipt of the payments and benefits specified in such sections (other than any
amounts (including salary, bonuses, expense reimbursement, etc.) that have been
fully earned by, but not yet paid to Executive under this Agreement as of the
date of such termination) that: (a) Executive executes (and does not revoke) a
full and complete release of Company under this Agreement, all benefit plans in
which Executive participates and all applicable laws and regulations and (b)
Executive remains in full compliance with the restrictive covenants set forth in
Section 5 and Exhibit A.


5.    RESTRICTIVE COVENANTS


5.1    Restrictive Covenants.


(a)    Executive acknowledges that she is one of a small number of key
executives and that in such capacity, she will have access to confidential
information of the Company and will engage in key client relationships on behalf
of the Company and that it is fair and reasonable for protection of the
legitimate interests of the Company and the other key executives of the Company
that she should accept the restrictions described in Exhibit A hereto.


(b)    Promptly following Executive’s termination of employment, Executive shall
return to the Company all property of the Company, and all documents, accounts,
letters and papers of every description relating to the affairs and business of
the Company or any of its subsidiaries, and copies thereof in Executive’s
possession or under her control, other than any such in Executive’s possession
or under her control in her capacity as a stockholder of Company or that are
available publicly.




5

--------------------------------------------------------------------------------





(c)    Executive acknowledges and agrees that the covenants and obligations of
Executive in Exhibit A and this Section 5.1 relate to special, unique and
extraordinary matters and that a violation of any of the terms of such covenants
and obligations will cause the Company irreparable injury for which adequate
remedies are not available at law. Therefore, Executive agrees that the Company
shall be entitled to an injunction, restraining order or such other equitable
relief (without the requirement to post bond) restraining Executive from
committing any violation of the covenants and obligations contained in Exhibit A
and this Section 5.1. These injunctive remedies are cumulative and are in
addition to any other rights and remedies the Company may have at law or in
equity.


(d)    Executive agrees that if she applies for, or is offered employment by (or
is to provide consultancy services to) any other person, firm, company, business
entity or other organization whatsoever (other than an affiliate of the Company)
during the restriction periods set forth in Exhibit A, she shall promptly, and
before entering into any contract with any such third party, provide to such
third party a full copy of Exhibit A and this Section 5.1 in order to ensure
that such other party is fully aware of Executive’s obligations hereunder.


5.2    Intellectual Property Rights. Executive recognizes and agrees that
Executive’s duties for the Company may include the preparation of materials,
including written or graphic materials for the Company or its affiliate, and
that any such materials conceived or written by Executive shall be done within
the scope of her employment as a “work made for hire.” Executive agrees that
because any such work is a “work made for hire,” the Company (or the relevant
affiliate of the Company) will solely retain and own all copyright in said
materials. Executive agrees to disclose and assign to the Company her entire
right, title and interest in and to all other intellectual property rights in
such work and all inventions and improvements related to the Company’s business
or to the business of the Company’s affiliates (including, but not limited to,
all financial and sales information), whether patentable or not, whether made or
conceived by her individually or jointly with others at any time during her
employment by the Company hereunder. Such inventions and improvements are to
become and remain the property of the Company and Executive shall take such
actions as are reasonably necessary to effectuate the foregoing.


6.    MISCELLANEOUS


6.1    Key Employee Insurance. Company shall have the right at its expense to
purchase insurance on the life of Executive, in such amounts as it shall from
time to time determine, of which Company shall be the beneficiary. Executive
shall submit to such physical examinations as may reasonably be required and
shall otherwise cooperate with Company in obtaining such insurance.


6.2    Indemnification/Litigation. Company shall indemnify and defend Executive
against all claims arising out of Executive’s activities as an officer or
employee of Company or its affiliates to the fullest extent permitted by law and
under Company’s organizational documents. During the Term and for six years
following the end of the Term, Executive shall be entitled to be covered by a
policy of directors' and officers' liability insurance on commercially
reasonable terms sufficient to cover the risk to Executive that would reasonably
be expected to result from her activities as aforesaid and a copy of the policy
shall be provided to Executive upon her request from time to time. At the
request of Company, Executive shall during and after the Term render reasonable
assistance to Company in connection with any litigation or other proceeding
involving Company or any of its affiliates, unless precluded from so doing by
law. Company shall provide reasonable compensation to Executive for such
assistance rendered after the Term.


6.3    Indemnification/Taxation. Company recognises that Executive has and will
continue to spend significant time in jurisdictions outside of Executive's tax
residence, and that while outside her tax residence Executive has and will
continue to discharge her duties for Company. Company agrees as follows:
(a)    to indemnify Executive for any liability for, or in connection with, any
taxation relating to Executive's compensation in any jurisdiction other than the
Executive’s tax residence for the period for which the relevant tax claim or
demand is made, which arises as a direct consequence of the Executive being in
that jurisdiction in order to discharge her duties to Company prior to and/or
after Commencement Date; and
(i)    to provide all reasonable support to Executive in responding to any such
claim or demand for or in connection with taxation by any statutory authority
outside the jurisdiction of her tax residence; and


6

--------------------------------------------------------------------------------





(ii)    to indemnify Executive for all costs and expenses reasonably incurred by
Executive (including legal fees) in responding to or defending any such claims
or demands; and
(b)    to engage a service provider to prepare all required tax filings by any
statutory authority outside of the Executive’s tax residence arising due to
Executive discharging her duties outside of her tax residence and related to
Executive's compensation from Company, provided, however that Executive shall
have the right to have her own personal tax adviser participate in the review
and preparation of the filings.
In indemnifying Executive, Company will pay any liabilities, costs or expenses
the subject of the indemnity without undue delay. The Company will ensure that
the net sum received by Executive pursuant to the indemnity covers all such
liabilities, costs or expenses, with such net sum calculated by the Company or
its service provider; provided, however that Executive shall have the right to
have her own personal tax adviser participate in the review of the calculation
to the extent reasonably practicable.
6.4    No Mitigation. In no event shall Executive be required to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under this Agreement, and such amounts shall not be reduced whether
or not Executive obtains other employment after termination of her employment
hereunder (other than as expressly set forth in Sections 4.2, 4.4(a)(iii), and
4.5(a)(iii) related to medical benefits).


6.5    Severability. The invalidity or unenforceability of any particular
provision or part of any provision of this Agreement shall not affect the other
provisions or parts hereof.


6.6    Assignment; Benefit. This Agreement shall not be assignable by Executive,
and shall be assignable by Company to any person or entity which may become a
successor in interest (by purchase of assets or stock, or by merger, or
otherwise) to Company in the business or substantially all of the business
presently operated by it. Subject to the foregoing, this Agreement and the
rights and obligations set forth herein shall inure to the benefit of, and be
binding upon, the parties hereto and each of their respective permitted
successors, assigns, heirs, executors and administrators.


6.7    Notices. All notices hereunder shall be in writing and shall be
sufficiently given if hand-delivered, sent by documented overnight delivery
service or registered or certified mail, postage prepaid, return receipt
requested or by e-mail or facsimile, receipt acknowledged, addressed as set
forth below or to such other person and/or at such other address as may be
furnished in writing by any party hereto to the other. Any such notice shall be
deemed to have been given as of the date received, in the case of personal
delivery, or on the date shown on the receipt or confirmation therefor, in all
other cases. Any and all service of process and any other notice in any action,
suit or proceeding shall be effective against any party if given as provided in
this Agreement; provided that nothing herein shall be deemed to affect the right
of any party to serve process in any other manner permitted by law.


(a)    If to Company:


Enstar Group Limited
P.O. Box HM 2267
Windsor Place, 3rd Floor
22 Queen Street
Hamilton HM JX
Bermuda


Attention: Chief Executive Officer, with a copy to the Corporate Secretary




(b)    If to Executive:


Orla M. Gregory
(Pursuant to Address on file with Company’s Human Resources Department as her
primary residence)


6.8    Entire Agreement; Modification; Advice of Counsel.




7

--------------------------------------------------------------------------------





(a)    This Agreement constitutes the entire agreement between the parties
hereto with respect to the matters contemplated herein and supersedes all prior
agreements and understandings with respect thereto. No addendum, amendment,
modification, or waiver of this Agreement shall be effective unless in writing.
Neither the failure nor any delay on the part of any party to exercise any right
or remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right or remedy preclude any other or further exercise
of the same or of any other right or remedy with respect to such occurrence or
with respect to any other occurrence. Each party acknowledges that in entering
into this agreement it does not rely on, and shall have no remedies in respect
of, any statement, representation, assurance or warranty (whether made
innocently or negligently) that is not set out in this Agreement. Each party
agrees that it shall have no claim for innocent or negligent misrepresentation
or negligent misstatement based on any statement in this Agreement. Nothing in
this Section 6.8(a) shall limit or exclude any liability for fraud.


(b)    Executive acknowledges that she has been afforded an opportunity to
consult with her counsel with respect to this Agreement.


6.9    Collective Agreements. There is no collective agreement which directly
affects Executive’s employment hereunder.


6.10    Third Party Rights. No one other than a party to this agreement shall
have any right to enforce any of its terms.


6.11    Governing Law. This Agreement is made pursuant to, and shall be
construed and enforced in accordance with, the laws of Bermuda, to the extent
applicable, without giving effect to otherwise applicable principles of
conflicts of law.


6.12    Jurisdiction. Company and Executive irrevocably agree that the courts of
Bermuda shall have exclusive jurisdiction to settle any dispute or claim arising
out of or in connection with this Agreement or its subject matter or formation
(including non-contractual disputes or claims).


6.13    Headings; Counterparts. The headings of paragraphs in this Agreement are
for convenience only and shall not affect its interpretation. This Agreement may
be executed in two or more counterparts, each of which shall be deemed to be an
original and all of which, when taken together, shall be deemed to constitute
the same Agreement.


6.14    Further Assurances. Each of the parties hereto shall execute such
further instruments and take such additional actions as the other party shall
reasonably request in order to effectuate the purposes of this Agreement.


6.15    Clawback Right. Notwithstanding any other provisions in this Agreement
to the contrary, any incentive-based compensation paid to Executive pursuant to
this Agreement or any other agreement or arrangement with Company that is
subject to recovery under any law, government regulation, stock exchange listing
requirement or Company policy approved by the Board and notified to the
Executive, will be subject to such deductions and clawback as may be required to
be made pursuant to such law, government regulation, stock exchange listing
requirement or Company policy.




8

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.




ENSTAR GROUP LIMITED


By: /s/ Paul O’Shea
Name: Paul O’Shea
Title: President






/s/ Orla M. Gregory        
Orla M. Gregory








9

--------------------------------------------------------------------------------





Exhibit A


Restrictive Covenants


A.
Noncompetition. During the Term and for a period of twelve (12) months after
Executive’s employment terminates (the “Restriction Period”), Executive shall
not, without the prior written permission of the Board, directly or indirectly
engage in any Competitive Activity. The term “Competitive Activity” shall
include (i) entering the employ of, or rendering services to, any person, firm
or corporation engaged in the insurance and reinsurance run-off or any other
business in which the Company or any of its affiliates has been engaged at any
time during the last twelve months of the Term and to which Executive has
rendered services or about which Executive has acquired Confidential Information
or by which Executive has been engaged at any time during the last twelve months
of her period of employment hereunder and in each case in any jurisdiction in
which the Company or any of its affiliates has conducted substantial business
(hereinafter defined as the “Business”); (ii) engaging in the Business for
Executive’s own account or (becoming interested in any such Business, directly
or indirectly, as an individual, partner, shareholder, member, director,
officer, principal, agent, employee, trustee, consultant, or in any other
similar capacity; provided, however, nothing in this Paragraph A shall prohibit
Executive from owning, solely as a passive investment, 5% or less of the total
outstanding securities of a publicly-held company, or any interest held by
Executive in a privately-held company as of the date of this Agreement; provided
further that the provisions of this Paragraph A shall not apply in the event
Executive’s employment with the Company is terminated without Cause or with Good
Reason.



B.
Confidentiality. Without the prior written consent of the Company, except to the
extent required by an order of a court or tribunal having competent jurisdiction
or under subpoena from an appropriate regulatory authority, Executive shall not
disclose and shall use her best endeavours to prevent the disclosure of any
trade secrets, customer lists, market data, marketing plans, sales plans,
management organization information (including data and other information
relating to members of the Board and management), operating policies or manuals,
business plans or financial records, or other financial, commercial, business or
technical information relating to the Company or any of its subsidiaries or
affiliates or information designated as confidential or proprietary that the
Company or any of its subsidiaries or affiliates may receive belonging to
clients or others who do business with the Company or any of its subsidiaries or
affiliates (collectively, “Confidential Information”) to any third person unless
such Confidential Information has been previously disclosed to the public by the
Company or any of its subsidiaries or affiliates or is in the public domain
(other than by reason of Executive’s breach of this Paragraph B). In the event
that Executive is required to disclose Confidential Information in a legal
proceeding, Executive shall provide the Company with notice of such request as
soon as reasonably practicable, so that the Company may timely seek an
appropriate protective order or waive compliance with this Paragraph B, except
if such notice would be unlawful or would place Executive in breach of an order
of a court or tribunal having competent jurisdiction or of any applicable
regulatory rules or codes of practice or of an undertaking she is required to
give by law or regulation. Nothing in this Agreement prohibits or restricts
Executive (or Executive’s attorney) from initiating communications directly
with, responding to an inquiry from, or providing testimony before the
Securities and Exchange Commission (SEC), the Financial Industry Regulatory
Authority (FINRA), any other self-regulatory organization or any other
regulatory authority regarding possible violations of applicable law or making
other disclosures that are protected under the whistleblower provisions of any
applicable law undertaking she is required to give by law or regulation..



C.
Non-Solicitation of Employees. During the Restriction Period, Executive shall
not, without the prior written permission of the Board, directly or indirectly
induce any Senior Employee of the Company or any of its affiliates to terminate
employment with such entity, and shall not directly or indirectly, either
individually or as owner, agent, employee, consultant or otherwise, offer
employment to or employ any Senior Employee unless such person shall have ceased
to be employed by the Company or any affiliate for a period of at least six (6)
months. For the purpose of this Paragraph C, “Senior Employee” shall mean a
person who, at any time during the last twelve months of Executive’s period of
employment hereunder:



(i)
is engaged or employed (other than in a clerical, secretarial or administrative
capacity) as an employee, director or consultant of the Company or its
affiliates; and



(ii)
is or was engaged in a capacity in which she obtained Confidential Information;
and



(iii)
had personal dealings with Executive.





10

--------------------------------------------------------------------------------





D.
Non-Disparagement. Save as may be required by law or by any applicable
regulatory rules or codes of practice or an order of a court or tribunal of
competent jurisdiction, Executive shall not do or say anything adverse or
harmful to, or otherwise disparaging of, the Company or its subsidiaries and
their respective goodwill. Save as may be required as aforesaid, the Company
shall not, and shall use its reasonable endeavours to ensure that its officers,
directors, employees and subsidiaries do not do or say anything adverse or
harmful to, or otherwise disparaging of, Executive and her goodwill; provided
that no action by either party in connection with the enforcement of its rights
hereunder shall be construed as a violation of this Paragraph D.



E.
Definition. In this Exhibit A, “directly or indirectly” (without prejudice to
the generality of the expression) means whether as principal or agent (either
alone or jointly or in partnership with any other person, firm or company) or as
a shareholder, member or holder of loan capital in any other company or being
concerned or interested in any other person, firm or company and whether as a
director, partner, consultant, employee or otherwise.



F.
Severability. Each of the provisions contained in this Exhibit A is and shall be
construed as separate and severable and if one or more of such provisions is
held to be against the public interest or unlawful or in any way an unreasonable
restraint of trade or unenforceable in whole or in part for any reason, the
remaining provisions of this Exhibit A or part thereof, as appropriate, shall
continue to be in full force and effect.









11